 1 Sheri L. Kelly, SBN 226993
   E-mail: slk@sherikellylaw.com
 2 LAW OFFICE OF SHERI L. KELLY
   31 E. Julian St.
 3 San Jose, CA 95112
   Telephone: (408) 287-7712
 4 Facsimile: (408) 583-4249
 5 Attorney for Plaintiff Scott Feamster
 6
 7
                           IN THE UNITED STATES DISTRICT COURT
 8
                             NORTHERN DISTRICT OF CALIFORNIA
 9
10                                         OAKLAND DIVISION

11
12 SCOTT FEAMSTER, on behalf of himself            Case No.: 4:cv-18-1327 HSG
   and all others similarly situated,
13
                   Plaintiff,                      STIPULATION AND [PROPOSED]
14                                                 ORDER TO CONTINUE DISCOVERY
           vs.                                     DEADLINES; DECLARATION OF SHERI
15                                                 L. KELLY
   GACO WESTERN, LLC, d/b/a GACO
16 WESTERN, a Limited Liability Company, and       Local Rules 6-2 and 7-12
   DOES 1 – 100.
17
                   Defendants.
18

19
20
21
22
23
24
25
26
27
28

                           STIPULATION AND [PROPOSED] ORDER CONTINUING DISCOVERY DEADLINES
 1          Pursuant to Local Rules 6-2 and 7-12, the parties hereby stipulate and agree to continue the
 2 discovery cutoff deadlines, as follows:
 3          WHEREAS on September 12, 2018, the parties filed their initial Joint Case Management
 4 Conference statement, wherein Plaintiff proposed that the dates for the designation of merits
 5 experts, discovery cutoff, the hearing of dispositive motions, the pretrial conference, and trial
 6 should be set following a ruling on Plaintiff’s motion for class certification (see ECF 27 at p. 9:19
 7 – 22);
 8          WHEREAS, the Court held the initial case management conference on September 18,
 9 2018, directing the parties to submit a “proposed order setting a case schedule through class
10 certification,” and that “[t]he parties proposed case schedule should include an April 2019 motion
11 for class certification filing deadline;” (see ECF 30 – Minute Entry);
12          WHEREAS, on October 9, 2018, Plaintiff filed an unopposed motion for administrative
13 relief to set class certification briefing schedule and ADR deadline, proposing that the opening
14 class certification brief be filed on April 29, 2019, and that the opposition and reply brief be filed
15 on May 24, 2019 and June 14, 2019, respectively (see, ECF 33 at 3:15 -21; ECF 36 at 1:25 – 27);
16          WHEREAS, on October 15, 2018, the Court entered a Scheduling Order adopting the class
17 certification briefing schedule proposed by Plaintiff; the Court also ordered that the close of fact
18 discovery was due on 2/15/2019; Opening Reports due by 3/2/2019, Rebuttal Reports due by

19 3/17/2019; and the Close of Expert Discovery due by 4/1/2019 (see ECF 38);
20          WHEREAS, the parties have been actively engaged in discovery to date;
21          WHEREAS, the parties have agreed to participate in mediation in April 2019 to potentially
22 resolve this case;
23          WHEREAS, the parties stipulate and agree that, at this time, it would be in the best
24 interests of the parties to conserve their resources by focusing on conducting discovery necessary
25 for the upcoming mediation and class certification determination, and that it would not be in the
26 best interests of the parties to expend the resources necessary to complete all fact and expert
27 discovery by the current deadlines (see ECF 38);
28
                                                        1
                             STIPULATION AND [PROPOSED] ORDER CONTINUING DISCOVERY DEADLINES
 1          WHEREAS, the parties request that the discovery deadlines in the Court’s Scheduling
 2 Order (ECF 38) be vacated and reset following a ruling on Plaintiff’s motion for class
 3 certification;
 4          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED THAT, subject to
 5 the Court’s approval, the discovery deadlines set in the Court’s October 15, 2018 Scheduling
 6 Order shall be continued, to be reset after this Court’s order on Plaintiff’s motion for class
 7 certification.
 8 Dated: February 8, 2019                          LAW OFFICE OF SHERI L. KELLY
 9
                                                    /s/ Sheri L. Kelly
10                                                  SHERI L. KELLY
                                                    Counsel for Plaintiff Scott Feamster
11
12 Dated: February 8, 2019                          WILSON ELSER MOSKOWITZ EDELMAN &
                                                    DICKER, LLP
13
14                                                  /s/ Vincent J. Adams
                                                    VINCENT J. ADAMS
15                                                  Counsel for Defendant Gaco Western, LLC
16
17                                       FILER’S ATTESTATION
18          I, Sheri L. Kelly, attest, pursuant to Civil L.R. 5-1(i)(3), that concurrence in the filing of

19 this document has been obtained from the other signatory to this document.
20
21 Dated: February 8, 2019                          LAW OFFICE OF SHERI L. KELLY
22
23                                                  /s/ Sheri L. Kelly
                                                    SHERI L. KELLY
24                                                  Counsel for Plaintiff Scott Feamster
25
26
27
28
                                                        2
                             STIPULATION AND [PROPOSED] ORDER CONTINUING DISCOVERY DEADLINES
 1                                         [PROPOSED] ORDER
 2 PURSUANT TO STIPULATION, IT IS SO ORDERED:
 3          The discovery deadlines set in this Court’s October 15, 2018 Scheduling Order shall be
 4 continued, to be reset after this Court’s order on Plaintiff’s motion for class certification.
 5
 6
 7 DATED: 2/11/2019                                _______________________________________
 8                                                 Hon. Haywood S. Gilliam, Jr., District Judge
 9
10
11
12
13
14
15
16
17
18

19
20
21
22
23
24
25
26
27
28
                                                        3
                             STIPULATION AND [PROPOSED] ORDER CONTINUING DISCOVERY DEADLINES
